Exhibit 10.35

Execution Version

FIRST AMENDMENT TO

AMENDED AND RESTATED LOAN SALE AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED LOAN SALE AGREEMENT (this
“Amendment”) dated as of June 4, 2013 (“Amendment Effective Date”) is made by
and between WebBank, a Utah industrial bank having its principal location in
Salt Lake City, Utah (“Bank”), and LendingClub Corporation, a Delaware
corporation having its principal location in San Francisco, California
(“Company”), and amends the Amended and Restated Loan Sale Agreement dated as of
November 8, 2010 by and between Bank and Company (the “Agreement”).

WHEREAS, Bank and Company desire to extend the term of the Agreement; and

WHEREAS, Bank and Company desire to amend certain terms and conditions of the
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions, and
mutual covenants and agreements herein contained, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Bank and Company agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined in this
Amendment shall have the respective meanings set forth in the Agreement.

2. Securitization. Section 3(c) of the Agreement is amended by inserting the
following parenthetical immediately following the word “securitize” in the first
sentence thereof: “(including issuance of an “asset-backed security” (as defined
under 17 C.F.R. § 229.1101(c) or Section 3(a)(77) of the Securities Exchange Act
of 1934) backed by).”

3. Term. Section 8 of the Agreement is amended as follows:

 

  (a) Section 8(a) is amended by deleting the words “thirty-six (36) months” and
inserting in lieu thereof “ninety-six (96) months”; and

 

  (b) Section 8(c) is amended by deleting the word “or” that appears immediately
before clause (iii), and inserting the following immediately before the period
(.) at the end of Section 8(c): “; or (iv) if Bank is deemed to be a “sponsor”
or “securitizer” under any rule, regulation or order of the Securities and
Exchange Commission with respect to any security issued by Company (or its
affiliates).”



--------------------------------------------------------------------------------

4. Notices. The addresses for notice for Bank and Company are changed, under
Section 14 of the Agreement, as follows:

 

  To Bank:    WebBank      Attn: Senior Vice President – Strategic Partners     
215 S. State Street, Suite 800      Salt Lake City, UT 84111      Tel. (801)
456-8398      Fax: (801) 456-8398      Email: strategicpartnerships@webbank.com
 

With a copy to:

   WebBank      Attn: Compliance Officer      215 S. State Street, Suite 800  
   Salt Lake City, UT 84111      Tel. (801) 456-8397      Fax: (801) 456-8397  
   Email: complianceofficer@webbank.com  

To Company:

   LendingClub Corporation      71 Stevenson, Suite 300      San Francisco, CA
94105      Attn: Renaud Laplanche, Chief Executive Officer      E-mail Address:
rlaplanche@lendingclub.com      Telephone: (415) 632-5667      Facsimile: (415)
632-5608  

With a copy to (which shall not constitute notice):

     LendingClub Corporation      71 Stevenson, Suite 300      San Francisco, CA
94105      Attn: General Counsel      E-mail Address: jaltieri@lendingclub.com  
   Telephone: (415) 632-5666      Facsimile: (415) 632-5608

5. Miscellaneous.

(a) Amendment. This Amendment may only be amended, modified, waived, or
supplemented from time to time by a written instrument signed by Bank and
Company.

(b) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF UTAH WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

(c) Notices. All notices and other communications that are required or may be
given in connection with this Amendment shall be provided in accordance with
Section 14 of the Agreement.

 

2



--------------------------------------------------------------------------------

(d) Integration. Except as set forth herein, the remaining terms of the
Agreement will remain in full force and effect. This Amendment shall be
effective as of the Amendment Effective Date and, as shall thereafter be deemed
to be a part of the Agreement for all purposes.

(e) Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Amendment shall for any reason whatsoever be held
invalid, then such provisions shall be deemed severable from the remaining
provisions of this Amendment and shall in no way affect the validity or
enforceability of the remaining provisions.

(f) No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any party to this Amendment, any right, remedy, power
or privilege under this Amendment shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege under
this Amendment preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided under this Amendment are cumulative and not exhaustive of
any rights, remedies, powers and privileges provided by law.

(g) Counterparts. This Amendment may be executed in two or more counterparts
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

(h) Merger and Integration. Except as specifically stated otherwise herein, this
Amendment sets forth the entire understanding of the parties relating to the
subject matter hereof, and all prior understandings, written or oral, are
superseded by this Amendment.

(i) Headings. The headings herein are for purposes of reference only and shall
not otherwise affect the meaning or interpretation of any provision hereof.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Bank and Company have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

WEBBANK

 

By:

 

 

  Name:  

 

  Title:  

 

LENDINGCLUB CORPORATION

By:

 

 

  Name:  

 

  Title:  

 

 

4